                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Edward L Benfield,                     )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:18-cv-00206-GCM
                                        )
                  vs.                   )
                                        )
 Nancy A. Berryhill,                    )
                                        )
              Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 17, 2020 Order.

                                               November 17, 2020




        Case 1:18-cv-00206-GCM Document 26 Filed 11/17/20 Page 1 of 1
